Norton, J.
This is an action of ejectment to recover possession cf a certain lot in the city of St. Louis, which being tried, judgment was rendered for the defendant, which on the appeal of plaintiffs to the St. Louis court of appeals, was by that court affirmed, from which plaintiffs have appealed to this court. The cause is reported in 7 Mo. App. 254, where a full statement of it is given. After a careful examination of the record, the authorities to which we have been cited by counsel, and the facts of the case as shown by the evidence, we are satisfied that the judgment should be affirmed, and for the reasons given in the opinion rendered by said court. Judgment affirmed,
in which all concur.